Citation Nr: 1625375	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  12-05 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left knee condition, to include as secondary to a service-connected right knee disability.


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from December 2000 to September 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran was scheduled for a hearing in September 2015; however, the Veteran did not report for that proceeding.  The Veteran has not requested that the hearing be rescheduled, nor has he provided good cause for not reporting.  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2015).

The Board remanded the case for further development in September 2015.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional documents relevant to the present appeal, including VA treatment records considered by the Agency of Original Jurisdiction.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran seeks service connection for a left knee condition, which he has stated is related to his service-connected right knee disorder.

As stated above, the case was remanded in September 2015 to obtain an addendum opinion regarding the nature and etiology of the Veteran's left knee disability.  The examiner provided that addendum opinion in November 2015, opining that the Veteran's left knee condition is less likely than not secondary to the Veteran's service-connected right knee disorder.  The examiner noted that the Veteran was examined on several occasions during military service for complaints of bilateral anterior knee pain resulting from repetitive physical use activities such as running and PT although he had no specific incidences of trauma or injury, and that, during military service, the Veteran was diagnosed with bilateral patello-femoral pain syndrome, which is mechanical pain of the soft tissues/anterior knees from physical overuse.  Nevertheless, the examiner stated that such anterior knee pain is typically relieved by rest from the aggravating activity, and oral anti-inflammatory medication such as the veteran was treated with. 

The examiner reported that multiple x-ray studies of the knees since military service have been negative for any specific pathologic condition of the knees, such that there has been no apparent other pathology or progression of the mechanical overuse pain syndrome to a pathologic condition.  She further reported that there is also no medical evidence of a weight shifting or substantially abnormal gait such that a pathological condition of the right knee has induced a pathologic condition of the left knee.  Additionally, she noted that there is no significant documentation of left or right knee pain in the VA clinical records, nor has any specific treatment been provided for left or right knee pain since the Veteran established care with the VA in July 2007, at which time he reported his history of chronic intermittent bilateral knee pain.  The examiner ultimately opined that, since the Veteran does not have a diagnosed or treated condition of the knees since military service, there is no basis for a service connection of any sort either as direct, secondary, or aggravation.

Although she acknowledged that she did not examine the right knee condition, the examiner nevertheless proceeded to "comment on the right knee condition and service connection."  At this juncture, the Board notes that the issue of the Veteran's entitlement to service connection for a right knee condition was decided favorably in an October 24, 2011, rating decision and that matter is not before the Board.  

Notwithstanding the foregoing, the examiner noted prior diagnoses of internal derangement of the left and right knee on VA examinations conducted in February 2009 and February 2011.  The examiner noted, however, that the examiner who conducted both examinations provided "inconsistent" opinions insofar as he had found (1) internal derangement of the right knee with negative x-ray findings, which is as likely as not related to the bilateral knee condition he was treated for while in-service, and (2) internal derangement of the left knee with normal x-ray, which is less likely than not related to the Veteran's in-service treatment of left knee pain as noted in service treatment record dated 12 March 2001.   

The November 2015 examiner opined that there is no medical basis or evidence for the diagnosis of internal derangement of either knee because there was no history of trauma or injury.  Thus, the examiner found the diagnostic statements of internal derangement were in error.  The examiner went on to state that there are no medical diagnoses of record since military service, and there is no medical evidence of a pathologic condition of the knees aside from a mechanical overuse pain syndrome during military service, which would be expected to resolve with conservative treatment and lifestyle modification.  She "affirmed" her opinion that service connection for the Veteran's left knee disability was not warranted.    

The Board finds that the November 2015 addendum opinion as inadequate to decide the case.  While the examiner indicated that she would have expected the Veteran's overuse pain syndrome to have been resolved with conservative treatment and lifestyle modification, she did not indicate that his overuse pain syndrome did, in fact, resolve.  Importantly, the Veteran has indicated that he still limps because of knee pain, and that he has knee pain every night.  See March 2016 Correspondence; March 2012 Statement in Support of Claim.  Moreover, the examiner stated that there is no medical evidence of abnormal gait; however, as stated above, the Veteran has indicated that he limps because of his knee pain and the February 2011 VA examiner noted that the Veteran had a slight limp, favoring his right leg after getting up from a sitting position.  Finally, although the examiner opined that the Veteran does not have a diagnosed or treated condition of the knees since military service, the record reflects that the Veteran does have a diagnosis of internal derangement of the left knee with normal x-ray findings.  Thus, the Board finds that a new VA examination is needed to determine the nature and etiology of the Veteran's left knee disability and reconcile the conflicting medical evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left knee disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2.  After completing the preceding development, the AOJ should afford the Veteran a VA examination with an orthopedic surgeon, or similar specialist, to determine the nature and etiology of any left knee disability that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, to include the Veteran's service treatment records, post-service medical records, previous VA examination's, and lay assertions.  The examiner should address the November 2015 addendum opinion and February 2009, February 2011, and September 2014 VA examination reports.  Additionally, the examiner should address the Veteran's statement that he limps because of knee pain, and that he has knee pain every night.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any current diagnosis regarding the Veteran's left knee.  For each disability identified, the examiner should state whether it is at least as likely as not that the disability manifested in service or is otherwise casually or etiologically related to his military service.

The examiner should also provide an opinion as to whether it is at least likely as not that the Veteran's left knee disability was caused or aggravated by the Veteran's service-connected right knee disability.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




